CCA 20140715. On consideration of the petition for‘grant of review of the decision of the United States Army Gourt *166of Criminal Appeals, it is ordered that said petition is hereby granted on the following issue:
WHETHER THE ARMY COURT OF CRIMINAL APPEALS ERRED BY AFFIRMING APPELLANT’S CONVICTION OF SPECIFICATION 1 OF CHARGE IV WHERE THE FINDINGS OF THE COURT-MARTIAL FAILED TO REFLECT WHICH OF SEVERAL ALLEGED OFFENSES CONSTITUTED THE OFFENSE.
The decision of the United States Army Court of Criminal Appeals is reversed as to Specification 1 of Charge IV. The finding of guilty as to that specification is set aside, and the specification is dismissed. The remaining findings are affirmed. The record is returned to the Judge Advocate General of the Army for remand to the Court of Criminal Appeals. That court may reassess the sentence based on the affirmed findings.